Title: To George Washington from Thomas Jefferson, 1 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 1. 1793

Th: Jefferson has the honor to send to the President the speech of De Coin, written at length from his notes, very exactly. he thinks he can assure the President that not a sentiment delivered by the French interpreter is omitted, nor a single one inserted which was not expressed. it differs often from what the English Interpreter delivered, because he varied much from the other who alone was regarded by Th: J.
